Case: 13-41325      Document: 00512853525         Page: 1    Date Filed: 12/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41325
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 2, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CELIA RAQUEL ZUNIGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:13-CR-6-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Celia Zuniga appeals her jury convictions for (1) conspiracy to possess
with intent to distribute 100 kilograms or more of marijuana and (2) possession
with intent to distribute 100 kilograms of more of marijuana.                      21 U.S.C.
§ 841(a)(1) and (b)(1)(B) and § 846. She also appeals the calculation of her
resulting guidelines range sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 13-41325   Document: 00512853525    Page: 2   Date Filed: 12/02/2014


                                  No. 13-41325

        Zuniga argues that the district court manifestly abused its discretion by
denying her challenges for cause to two potential jury members, Juror 2 and
Juror 22, resulting in a jury that was not impartial. She further argues that
the district court clearly erred by failing to award her a mitigating role
adjustment at sentencing.
        The Sixth Amendment guarantees the right to an impartial jury. United
States v. Martinez-Salazar, 528 U.S. 304, 311 (2000); United States v. Cooper,
714 F.3d 873, 878 (5th Cir. 2013). “The standard for determining whether a
proposed juror may be excluded for cause is whether the prospective juror’s
views would prevent or substantially impair the performance of his duties as
a juror in accordance with his instructions and oath.”         United States v.
Wharton, 320 F.3d 526, 535 (5th Cir. 2003) (internal quotation marks and
citations omitted). We review a district court’s ruling on jury impartiality for
manifest abuse of discretion. Id. “A district court’s erroneous refusal to grant
a challenge for cause is only grounds for reversal if the defendant establishes
that the jury that actually sat to decide guilt or innocence was not impartial.”
Id. at 535-36.
        During voir dire, Juror 2 stated that he could put aside his personal
experiences, be impartial, and decide the case based upon the evidence and the
law.     Similarly, Juror 22 informed the district court that her views or
experiences would not impair the performance of her duties as a juror and that
she could be fair and impartial.       The district court’s denial of Zuniga’s
challenges for cause of Juror 2 and Juror 22 was therefore not a manifest abuse
of discretion.    See Wharton, 320 F.3d at 535; Cooper, 714 F.3d at 879.
Additionally, even if the district court erred by denying Zuniga’s challenges to
Juror 2 and Juror 22, Zuniga’s conclusional assertions regarding Jurors 17, 25,




                                        2
    Case: 13-41325     Document: 00512853525      Page: 3   Date Filed: 12/02/2014


                                  No. 13-41325

and 27 do not establish that the jury that actually sat to decide her guilt or
innocence was not impartial. See Wharton, 320 F.3d at 535-36.
      Zuniga also argues that the district court erred by not granting a minor
role reduction pursuant to U.S.S.G. § 3B1.2 (2013). Essentially, Zuniga argues
that she was a mere transporter of drugs and therefore she is entitled to minor
participant status. As Zuniga preserved this issue in the district court, we
review the district court’s interpretation or application of the Guidelines de
novo and its factual findings regarding offense role for clear error. United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United States
v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005). A factual finding is not clearly
erroneous as long as it is plausible in light of the record as a whole. Villanueva,
408 F.3d at 203.
      Trial testimony established that Zuniga was the driver of a vehicle that
was laden with 243 kilograms (536 pounds) of marijuana. Although Zuniga set
forth a defense of duress, her defense was rejected by the jury and the district
court at sentencing. While the full extent of her involvement in the crime is
unknown, a defendant’s role in the offense “turns upon culpability, not courier
status.”   United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).
Consequently, drug couriers are not automatically eligible for a reduction of
their offense levels under § 3B1.2. United States v. Edwards, 65 F.3d 430, 434
(5th Cir. 1995); United States v. Pofahl, 990 F.2d 1456, 1485 (5th Cir. 1993).
To the contrary, “couriers are an indispensable part of drug dealing networks.”
Buenrostro, 868 F.2d at 138. Zuniga’s reliance on her status as a courier fails
to establish that she was less culpable than the other offense participants, nor
has she established that her involvement in the offense was peripheral to the
advancement of the illicit activity. See § 3B1.2, comment. (n.5); Villanueva,
408 F.3d at 203-04.



                                        3
   Case: 13-41325   Document: 00512853525   Page: 4   Date Filed: 12/02/2014


                             No. 13-41325

    For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                   4